DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,890,931 to Saver in view of U.S. Patent No. 4,732,111 to Runion.
Regarding Claim 48, Saver teaches a litter box (Saver Fig. 1 #14), comprising: a top cover (Saver Fig. 4 #21; applicant doesn’t structurally claim the structural features of the cover, element #21 of Saver satisfies the broad nature of the claim limitation); a base mountable to the top cover to form a chamber for accommodating an animal (Saver Fig. 4 #14 is mountable to #21), the base comprising: a bottom section (Saver #10); and side walls (Saver Fig. 1 #14, #15, #12, #13, #17 and #18) extending upward from the bottom section to define a base cavity, wherein at least one of the side walls comprises an first opening sized and configured for removably receiving a litter-containing cartridge by translational displacement through the opening and into the base cavity (Saver cartridge #20 translation enters opening 
	Saver is silent on the connection mechanism and the garbage bag dispenser.  However, Runion teaches the general knowledge of one of ordinary skill in the art to place a connection mechanism (Runion Fig. 1 #25) connecting a garbage bag dispenser (Runion Fig. 1 #17) to the corresponding second one of the side walls of the base (Runion teaches the general knowledge of placing the connector mechanism and bag dispenser at the opening that the cartridge is removed and disposed from, i.e. the “second opening” of Saver.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Saver with the teachings of Runion at the time of the invention for sanitary disposal as taught by Runion.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.  
Saver as modified teaches the garbage bag dispenser comprising: a sealable tubular plastic stock (Runion Fig. 2 #15); and an annular body comprising a central opening (Runion Fig. 6 #17) and a compartment housing the sealable tubular plastic stock (Runion #16, #23), the annular body being removably mountable to the base and sized and positioned around a perimeter of the second opening (Runion Fig. 2; Fig. 6; Fig. 1, #24, #25, #17), the litter-containing cartridge being removable through the second opening of the base, through the central opening of the annular body and into a portion of the tubular plastic stock for sealing and disposal (Runion cartridge #10).

s 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,890,931 to Saver in view of U.S. Patent No. 4,732,111 to Runion as applied to claim 48 above, and further in view of U.S. Patent Pub. No. 2007/0246495 to Hague.
Regarding Claims 58 and 57, Saver as modified is silent on wherein the displacement-facilitating system comprises a roller system. However, Hague teaches the general knowledge of one of ordinary skill in the art of inserts that it is known to provide the displacement-facilitating system comprises a roller system (Hague Fig. 4 #130; Fig. 8). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Saver with the teachings of Hague at the time of the invention to minimize wear and breakage as taught by Hague. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 59, Saver as modified teaches the roller system comprises a plurality of roller units mounted to the bottom section of the base (Hague #130).
Regarding Claim 60, Saver as modified teaches each roller unit comprises a wheel for contacting the litter-containing cartridge, an axel about which the wheel is mounted, and a frame having an upper portion to which the axel is mounted and a lower portion mounted to the bottom section of the base (Hague Fig. 7 and 8).
Response to Arguments
Applicant's arguments filed 23 July 2021 have been fully considered but they are not persuasive. 
Runion does teach a connection mechanism on a side wall of the base at an opening in the base.  Runion Fig. 1 elements #24 and #25 are the connection mechanisms.  Runion teaches attaching the bag dispenser (Runion #17) to the connection mechanisms #24 and #25 on the base.  Runion Fig.6 element #17 is annular and the cartridge passes through this annular opening.  The bag (Runion #10) is stored in compartment Runion #23.  In the new grounds of rejection above, the primary reference is Saver. Saver teaches the first and second opposite 
Applicant’s arguments with respect to claim(s) 48 and 57-60 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,394,835 is a teaching of general knowledge of one of ordinary skill in the art of having a litter cartridge enter onside of a base and exit and opposite side of the base into a garbage bag dispenser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



03 August 2021